UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7573



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD TIMOTHY STEWART,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-93-41-F, CA-00-794-F)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Timothy Stewart, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Timothy Stewart seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).    We have reviewed the record and the district court’s

opinions and find no reversible error.        Accordingly, we deny

Stewart’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     United States v.

Stewart, Nos. CR-93-41-F; CA-00-794-F (E.D.N.C. Jan. 2, 2001; Feb.

13, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2